[Cite as State v. Jefferson, 2020-Ohio-3182.]


                               COURT OF APPEALS OF OHIO

                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA

STATE OF OHIO,                                        :

                 Plaintiff-Appellee,                  :
                                                               No. 108791
                 v.                                   :

SELL JEFFERSON,                                       :

                 Defendant-Appellant.                 :


                                JOURNAL ENTRY AND OPINION

                 JUDGMENT: AFFIRMED
                 RELEASED AND JOURNALIZED: June 4, 2020


          Criminal Appeal from the Cuyahoga County Court of Common Pleas
                             Case No. CR-74-017177-ZA


                                                Appearances:

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, and Tasha L. Forchione, Assistant Prosecuting
                 Attorney, for appellee.

                 Sell Jefferson, pro se.


EILEEN A. GALLAGHER, J.:

                Appellant Sell Jefferson, appearing pro se, appeals the trial court’s

denial of his “motion to vacate a void judgment sentence” stemming from the life

sentence imposed for his 1975 aggravated murder conviction. The crux of this

appeal consists of a challenge to the trial court’s order returning Jefferson to prison
after he was erroneously released, a challenge previously rejected by several courts.

As the Ohio Supreme Court recently observed, “Jefferson has unsuccessfully raised

numerous challenges to the trial court’s authority to order him back to prison on the

1975 aggravated-murder life sentence.”       State ex rel. Jefferson v. Russo, Slip

Opinion No. 2020-Ohio-338, ¶ 4. We affirm.

              Jefferson assigns one error:

       The trial court erred, or abused its discretion when it denied the
       Appellant’s motion to vacate, claiming the court lacked jurisdiction to
       issue a capias and return the appellant back to prison that included
       violating the double jeopardy clause in the United States Constitution.

Factual Background and Procedural History

              In 1975, Jefferson was convicted of aggravated robbery and aggravated

murder. Id. at ¶ 2. For aggravated robbery, the trial court sentenced Jefferson to a

prison term of 7 to 25 years and for aggravated murder the court sentenced him to

life in prison. Id. This court affirmed Jefferson’s convictions and sentence. Id. For

some reason, the Ohio Department of Rehabilitation and Correction was not

notified of Jefferson’s aggravated murder conviction and life sentence and, in 1981,

it erroneously placed Jefferson on parole before granting him final release in 1982.

Id. at ¶ 3.

              In 1985, Jefferson was indicted on new charges. Id. at ¶ 4. The trial

court issued a capias for his arrest in both the 1975 and 1985 cases. Id. Jefferson

was convicted on the new charges and sentenced to an aggregate term of 7 to 15 years
in prison. Id. The trial court ordered this sentence to run concurrent with his 1975

life sentence. Id.

             In 1988, Jefferson sought a writ of habeas corpus, arguing that his 1982

discharge from parole rendered the trial court without jurisdiction to order him back

to prison to serve his life sentence. Id. The Fourth District Court of Appeals rejected

this argument and, in doing so, found that Jefferson’s parole was void. Jefferson v.

Morris, 48 Ohio App.3d 81, 548 N.E.2d 296 (4th Dist.1988). The court observed

that “[e]ven though appellant was recommitted to serve his sentence by a

subsequent order of the trial court, he is being held under the original judgment and

sentence * * *.” Id. at 82. The court further noted that it was not statutorily possible

for Jefferson to have been granted parole in 1981:

       A prisoner serving a sentence for life for the offense of aggravated
       murder, which sentence was imposed for an offense committed prior
       to October 19, 1981, becomes eligible for parole after serving a term of
       fifteen full years. R.C. 2967.13(B). Manifestly, appellant was not
       eligible for parole and the Adult Parole Authority was without authority
       to parole appellant since by his own admission appellant had served
       only about five years of his life sentence.

Id. at 83.

             In 2016, Jefferson filed the instant motion and the trial court denied it.

Jefferson failed to timely appeal and a motion for delayed appeal was granted.

             In 2018, Jefferson sought a writ of mandamus in this court, seeking to

compel the trial court to hold a hearing on the trial court’s 1985 capias issued for his

1975 case, arguing that this arrest and subsequent reincarceration violated his due

process rights. Jefferson v. Current Successor, 8th Dist. Cuyahoga No. 108010,
2019-Ohio-2905.         This court granted the trial court’s motion for summary

judgment, concluding that Jefferson’s claim was barred by res judicata. Id. at ¶ 6.

We noted that Jefferson’s claimed basis for relief was the same basis he asserted in

his 2016 motion which the trial court denied and which, at that time, he had not yet

appealed. Id. at ¶ 4.

             In that case we observed that following the Fourth District’s

determination, that the Ohio Supreme Court resolved that the trial court’s return of

Jefferson to prison following his erroneous release had been litigated to its

conclusion and that, therefore, the collateral estoppel branch of res judicata barred

any further action based on this issue. Id. at ¶ 14-15 (rejecting Jefferson’s reasserted

claim that “his continued incarceration is invalid” based on “the order of release

from parole”).

Law and Analysis

             “A sentence is void when a sentencing court lacks jurisdiction over the

subject-matter of the case or personal jurisdiction over the accused.” State v.

Harper, Slip Opinion No. 2020-Ohio-2913 ¶ 42.

              Jefferson concedes that “[i]n this case the trial courts [sic] sentencing

order was valid.” He has advanced no claim that his life sentence was not statutorily

authorized or that the trial court did not have the authority to impose it.

              Instead, as previously discussed, he challenges the subsequent court

order returning him to prison after he was erroneously released. As such, Jefferson’s

claim that his sentence is void is merely a veneer. Jefferson’s 1985 capias and
subsequent return to prison are not germane to a determination of whether his 1975

life sentence is void. This motion is nothing but a vehicle for him to relitigate an

issue that several courts have already decided against him. Jefferson’s sentence is

not void. The trial court committed no error denying the motion.

              Alternatively, as discussed, Jefferson’s claim is barred by the issue

preclusion branch of res judicata.

      Collateral estoppel (issue preclusion) prevents parties or their privies
      from relitigating facts issues in a subsequent suit that were fully
      litigated in a prior suit. Collateral estoppel applies when the fact or
      issue (1) was actually and directly litigated in the prior action, (2) was
      passed upon and determined by a court of competent jurisdiction, and
      (3) when the party against whom collateral estoppel is asserted was a
      party in privity with a party to the prior action.

              Thompson v. Wing, 70 Ohio St.3d 176, 183, 637 N.E.2d 917 (1994),

citing Whitehead v. Gen. Tel. Co., 20 Ohio St.2d 108, 254 N.E.2d 10 (1969),

paragraph two of the syllabus. Multiple courts have determined that res judicata

bars Jefferson’s continued attempts to litigate this issue. See, e.g., State ex rel.

Jefferson v. Russo, Slip Opinion No. 2020-Ohio-338 at ¶ 9-10.

              Beyond the cases previously discussed, we note that Jefferson has

elsewhere challenged his return to prison following his erroneous release.1




      1 See, e.g., State ex rel. Jefferson v. McMonagle, 8th Dist. Cuyahoga No. 75891, 1999
Ohio App. LEXIS 1071 (Mar. 18, 1999); State ex rel. Jefferson v. Ohio Adult Parole Auth.,
86 Ohio St.3d 304, 1999-Ohio-163, 714 N.E.2d 926; State ex rel. Jefferson v. Wilkinson,
10th Dist. Franklin No. 05AP-520, 2006-Ohio-5946; State ex rel. Jefferson v. Russo, 8th
Dist. Cuyahoga No. 90682, 2008-Ohio-135; Jefferson v. Bunting, 146 Ohio St.3d 340,
2016-Ohio-614, 56 N.E.3d 935; State ex rel. Jefferson v. Ohio Dept. of Rehab. & Corr., 10th
Dist. Franklin No. 19AP-366, 2019-Ohio-4025, ¶ 6.
              Loc.R. 23(A) of the Eighth District Court of Appeals provides that “[a]n

appeal, original action, or motion shall be considered frivolous if it is not reasonably

well-grounded in fact, or warranted by existing law, or by a good faith argument for

the extension, modification, or reversal of existing law.” This appeal is frivolous.

Moreover, Jefferson’s continued attempts to relitigate the order returning him to

prison following his erroneous release unnecessarily wastes court resources.

              Where a party “habitually, persistently, and without reasonable cause”

engages in such frivolous conduct, Loc.R. 23(B) empowers this court to declare the

party to be a vexatious litigator and impose filing restrictions. We declare Jefferson

a vexatious litigator. See Loc.R. 23(C) (“Any party that has been declared a vexatious

litigator * * * must seek leave of court to proceed with any appeal or original action

that is filed in the Eighth District Court of Appeals.”).

              Judgment affirmed.

      It is ordered that appellee recover from appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

common pleas court to carry this judgment into execution.             The defendant’s

conviction having been affirmed, any bail pending is terminated. Case remanded to

the trial court for execution of sentence.
      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.



EILEEN A. GALLAGHER, JUDGE

FRANK D. CELEBREZZE, JR., P.J., and
KATHLEEN ANN KEOUGH, J., CONCUR